Citation Nr: 1517891	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board denied the claim on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a July 2014 Order, the Court granted the motion and remanded the appeal to the Board.

In October 2014 the Board remanded the appeal.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the October 2014 Board remand, in November 2014, the Veteran submitted a written statement from his wife in support of his claim.  In December 2014, in accordance with the Board's remand instructions, the AOJ requested that the Veteran complete forms to authorize VA to obtain the Veteran's treatment records from HealthPartners, and in January 2015 the Veteran returned the completed forms.  In two letters to the Veteran, each sent in January 2015, the AOJ informed the Veteran that it had contacted HealthPartners, but had received no response.  In a subsequent January 2015 supplemental statement of the case (SSOC), the AOJ continued to deny the Veteran's claim, and in doing so did not acknowledge or discuss the November 2014 statement from the Veteran's wife and informed the Veteran that he had not responded to the AOJ's request to complete and submit the forms to obtain records from HealthPartners.  Three days after the date of the January SSOC, the AOJ received treatment records from HealthPartners.

In a February 2015 written statement to VA, the Veteran's attorney stated that he had not been sent a copy of the January 2015 SSOC but was given one by the Veteran, and noted that the SSOC had incorrectly stated that the Veteran had not completed the authorization forms and had not acknowledged receipt of the Veteran's wife's statement.  The Veteran's attorney further stated: "We request that all of the enclosed evidence which also has previously been filed be remanded to the RO for the appropriate review," and "[w]e are also in the process of obtaining additional medical evidence and we request that we be granted an additional 90 days in which to obtain the new medical reports."  In February 2015, additional documents from HealthPartners were received by the AOJ.  However, no additional SSOC was subsequently issued.  See 38 C.F.R. §§ 19.31(b), 19.37(a).  


Accordingly, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the appeal, considering the November 2014 written statement of the Veteran's wife, the records submitted by HealthPartners, and any other additional pertinent evidence.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




